     Case 3:19-cv-00710 Document 32 Filed 12/30/19 Page 1 of 1 PageID #: 718



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


JONATHAN R., et al.,

                              Plaintiffs,

v.                                                  CIVIL ACTION NO. 3:19-cv-00710

JIM JUSTICE, et al.,

                              Defendants.



                                      AMENDED ORDER


       On December 12, 2019, the Court ordered a telephonic scheduling conference to be held

on December 30, 2019, at 3:00 p.m. (ECF No. 28.) The call-in information for the call is as

follows: 703-724-3100, then dial 4002661# to be placed on hold pending the start of the call.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                             ENTER:         December 30, 2019
